ORDER
Isaac Lubom appeals the circuit court’s denial, without a hearing, of his Rule 24.035 motion for post-conviction relief for ineffective assistance of counsel. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no precedential or jurisprudential value. The parties, however, have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).